Citation Nr: 1411394	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left hip and thigh disability, to include as secondary to service connected degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in April 2012 for further development.  Regarding the previously remanded issue of service connection for a low back disability, a November 2012 rating decision granted service connection for DDD of the lumbar spine.  Consequently, that matter is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful consideration of the matter, the Board is compelled to conclude that the July 2012 VA examination report fails to comply with the Board's remand directive that the examiner provide an opinion regarding whether the diagnosed left hip/thigh disabilities were caused or aggravated by his now service-connected DDD of the lumbar spine.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

      The June 2012 VA examination report shows diagnoses of osteoarthritis and osteochondroma (benign cartilage-covered bone growth or exostosis).  The examiner stated that he was "unable to say" that the Veteran's low back disability likely caused the Veteran's hip disorders, but there was not rationale set forth.  The Board stresses that detailed reasons for any opinion are necessary to comply with judicial decisions.  Even if an examiner finds that any opinion would be speculative, the examiner must still explain his or her reasons for drawing that conclusion.  
      
      Consequently, a new remand is necessary to ensure compliance with the development requested by the Board's prior remand and to develop the record to allow a proper determination in appellate review of this case; the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the Veteran has submitted excerpts of private treatment records (a November 2012 private operative report, copies of x-rays, and a February 2013 postoperative report) that are pertinent to his claim of service connection for a left hip/thigh disability.  Those private treatment reports relate to back surgery and the left sacroiliac joint, were not of record when the RO issued the November 2012 supplemental statement of the case (SSOC), and were submitted without a waiver of RO consideration.  Therefore, remand is necessary to secure complete copies of such private treatment records prior to seeking the addendum medical opinion and to allow the RO to consider such evidence in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) evaluations and/or treatment he has received for his left hip/thigh disability (not already associated with the record), to specifically include evaluation or treatment by Dr. George Picetti, and to provide all releases necessary for VA to secure private records of such evaluations and treatment.

The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  

2.  After completion of the above to the extent possible, the RO should forward the claims file to the medical professional who conducted the July 2012 VA examination and request that the claims file be reviewed and an addendum medical opinion furnished in response to the following questions.  

     (a)  Is the Veteran's left hip/thigh osteoarthritis at least as likely as not (i.e., 50% or better probability) caused OR aggravated (permanently worsened in severity) by his service-connected DDD of the lumbar spine?

     (b)  Is the Veteran's left hip/thigh osteochondroma at least as likely as not (i.e., 50% or better probability) caused OR aggravated (permanently worsened in severity) by his service-connected DDD of the lumbar spine?

Detailed reasons should be furnished for all opinions expressed.  If, after consideration of all pertinent factors, it remains that the opinion sought cannot be given without resorting to speculation, it should be so stated and (to comply with governing legal guidelines) the examiner must explain why the opinion sought cannot be offered without resort to speculation.

In the event the June 2012 examiner is no longer available, then the Veteran should be scheduled for an appropriate VA examination.  The claims file must be made available to the examiner, and responses to the above-posed questions should be requested. 

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  Following completion of the above, and any other necessary development, the issue remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

